Per Curiam.


1.

Considering, first, appellant’s argument that the trial court committed prejudicial error in permitting the testimony of state’s witness Anne Bloomberg in rebuttal, which, appellant contends, did not counteract any of the evidence by the defense but merely bolstered the state’s case in chief, we find it to be without merit.
Appellee contends that Anne Bloomberg’s testimony that appellant during the time herein involved drove a political candidate to and from various campaign functions, that appellant did proportionally more driving than other volunteer drivers, that she had little trouble contacting appellant at his home and that he was adequately available rebuts the testimony of the defense witness, Robert Graven. The testimony of Robert Graven, appellant’s father, was that appellant drove him to various meetings and made photographic enlargements for his presentations. Resolution of the nature of the testimony, however, is not required to answer this proposition of law. The trial judge is granted discretion in the admitting of evidence out of order, and absent a patent abuse of this discretion no prejudicial error was committed. Cities Service Oil Co. v. Burkett (1964), 176 Ohio St. 449; Holt v. State (1923), 107 Ohio St 307. See, also, State v. Vails (1970), 22 Ohio St. 2d 103. Furthermore, R. C 2945.10, cited by appellant as providing for the order of proceedings in trial, reads, in relevant part: . . :
*116“(D) The state will then be confined to rebutting evidence, but the court, for good reason, in furtherance of justice, may permit evidence to be offered by either side out of its order.” (Emphasis added.)

II.

Appellant’s assertion of error relating to the trial court’s instruction to the jury is also fatally defective. A perusal of the record reveals that the Court of Appeals correctly disposed of this allegation, in its opinion wherein the court stated:
“* * * However, no objection was made by defendant, nor did defendant call this error to the attention of the trial court. Accordingly, defendant is precluded by Crim. R. 30 from using this issue on appeal.”
This court has consistently refused to permit a party to leave errors uncorreeted at the trial, when they could be corrected, only to later attempt to gain a reversal on appeal. State v. Williams (1977), 51 Ohio St. 2d 112; State v. Gordon (1971), 28 Ohio St. 2d 45; State v. Lancaster (1971), 25 Ohio St. 2d 83; State v. Davis (1964), 1 Ohio St. 2d 28. “Any other rule,” this court stated in State v. Driscoll (1922), 106 Ohio St. 33, at page 39, “would relieve counsel from any duty or responsibility to the court and place the entire responsibility upon the trial court to give faultless instructions upon every possible feature of the case, thereby disregarding entirely the true relation of court and counsel which enjoins upon counsel the duty to exercise diligence and to aid the court rather than by silence mislead the court into commission of error. ***” To permit this gamesmanship would only prolong the final adjudication of the case. Accordingly, this assertion of error is not well taken.

III.

Appellant’s other two propositions of law raise the issue of the sufficiency of the evidence. Specifically, appellant argues that the trial court erred in denying his motion for acquittal and that the verdict is against the manifest weight of the evidence. These assertions are premised upon appellant’s argument that appellee failed to estab*117lish various elements of the alleged crime, i. e., that appellant deceived the state of Ohio, that the appellant practiced deception, and proof of appellant’s culpable mental state.
Our consideration of these propositions is limited to an examination of the record at the trial to determine whether evidence was presented, “which, if believed, would convince the average mind of the defendant’s guilt beyond a reasonable doubt.” Atkins v. State (1926), 115 Ohio St. 542, 546. This review is thus confined to a determination of whether there was sufficient evidence to support the verdict rendered. State v. Sheppard (1956), 165 Ohio St. 293; State v. Stewart (1964), 176 Ohio St. 156.
A review of the record reveals that appellee produced evidence that appellant was employed as a boiler inspector trainee by the Department of Industrial Relations from April 1, 1974, to October 26, 1974, and that he accepted the compensation for this position. Appellee, through the utilization of a two-pronged approach, tried to prove that appellant at no time performed any work for the state of Ohio. First, appellee attempted to show that appellant did not perform the duties of his job description. To this end, appellee called Mr. Ralph Yost, who testified that he was in charge of training classes for the boiler inspector trainees, that the appellant never attended any training classes nor submitted any periodic reports, as required in the job description, and that he was unaware of appellant’s being on the payroll. Mr. Charles Huff testified that he spent 90 percent of his time at the office and that he was unaware that appellant was on the state’s payroll. Furthermore, appellee introduced evidence that appellant, while receiving payroll warrants, was engaged in other activities. Evidence was presented that, during a portion of this period, appellant was enrolled as a full-time student at Cuyahoga Community College and attended day classes. Additionally, there was the evidence previously discussed herein that appellant drove for a political candidate in connection with his campaign on at least 13 days, for which appellant was paid by the state of Ohio to perform duties for it.
*118Essentially, appellant contends that the evidence that he committed deception, i. e,., “did not work,” in obtaining the payment of a salary from the state of Ohio, was either not produced or insufficient to find him guilty beyond a reasonable doubt. Clearly, appellee was confronted with the difficult task of proving beyond a reasonable doubt not only that appellant failed to perform the specified functions of a boiler inspector trainee, but also that he failed to provide any other services for his pay warrants.
Absent an admission of guilt by the appellant, or the testimony of one no less closely associated with the appellant than his shadow, certain elements of the alleged crime could only be proved by circumstantial evidence. Appellant’s specious characterization of this evidence as “an inference upon an inference” and “an inference * * * from negative testimony” and his impractical assertion that only the testimony of witnesses who were constantly with him and never saw him work would be sufficient are inverse to the accepted proposition that a fact may be proved to a moral certainty by circumstantial evidence as well as direct evidence. State v. Nevius (1947), 147 Ohio St. 263. Therefore, it is axiomatic that criminal conduct may be and, in many instances, can only be proved by circumstantial evidence. However, the circumstantial evidence relied upon to prove an essential element of the crime must be irreconcilable with any reasonable theory of the accused’s innocence in order to support a finding of guilty. State v. Kulig (1974), 37 Ohio St. 2d 157.
Thus, where circumstantial evidence is relied upon to prove elements of the crime, as in the cause sub judice, the jury must find it to be of such a conclusive and persuasive force that it excludes every reasonable hypothesis of innocence. This determination of the reasonableness of a hypothesis as a jury prerogative was recognized by the Supreme Court of the United States in Holland v. United States (1954), 348 U. S. 121, wherein the court stated, at page 140:
“Circumstantial evidence in this respect is intrinsieal*119ly no different from testimonial evidence. Admittedly, circumstantial evidence may in some cases point to a wholly incorrect result. Yet this is equally true of testimonial evidence. In both instances, a jury is asked to weigh the chances that the evidence correctly points to guilt against the possibility of inaccuracy or ambiguous inference. In both, the jury must use its experience with people and events in weighing the probabilities. * * *”
Similarly, language in State v. Sheppard, supra (165 Ohio St. 293), likewise implies that the determination of reasonableness includes a determination of whether the hypothesis is reasonable in view of the weight and Credibility that the jury gives to the evidence. (See State v. Williams [1976], 47 Ohio App. 2d 330, 336.) In paragraph six of the syllabus in State v. Sheppard, supra, this court stated:
“Where circumstantial evidence alone is relied upon in the proof of any element of a crime, and the jury finds that there is a reasonable hypothesis of innocence, after considering all the evidence, it is its duty to acquit; however, where the jury finds, after full deliberation, that there is no reasonable hypothesis of innocence based on the facts as it finds them to be, and the facts which it finds are irreconcilable with any reasonable hypothesis other than guilt, it is its duty to convict.” (Emphasis added.)
Thus, once the jury has reached its decision, an appellate court, in a case where circumstantial evidence is relied upon, will reverse only where the evidence is insufficient as a matter of law to enable the jury to exclude a reasonable hypothesis of innocence.
Determining, therefore, upon our review of the record, that it contains substantial evidence of probative value “Which, if believed, would convince the average mind of” appellant’s failure to work, his culpable state of mind and that officials in the Department of Industrial Relations, representing the state of Ohio, were operating under the false impression that appellant was working full time for the state “beyond a reasonable doubt,” we find no merit *120to either of appellant’s assertions that the trial court erred in denying his motion for acquittal or that the verdict is against the manifest weight of the evidence.
Accordingly, the judgment of the Court of Appeals is affirmed.

Judgment affirmed.

O’Neill, C. J., HeRbekt, P. Brown and Looher, JJ, concur.
Celebrezze, W. Brown and Sweeney, JJ., dissent.